UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Perficient, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2853258 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1120 South Capital of Texas Highway Building 3, Suite 220 Austin, Texas 78746 (512) 531-6000 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) John T. McDonald 1120 South Capital of Texas Highway Building 3, Suite 220 Austin, Texas 78746 (512) 531-6000 (512) 531-6011 (fax) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: J. Nixon Fox, III Vinson & Elkins L.L.P. The Terrace 7 2801 Via Fortuna, Suite 100 Austin, Texas 78746-7568 (512) 542-8400 (512) 542-8612 (fax) Approximate date of commencement of proposed sale to the public:From time to time after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. p If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offeredonly in connection with dividend or interest reinvestment plans, check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. p If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. p If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. p If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. p Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer pAccelerated Filerþ Non-accelerated filer pSmaller reporting company p (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.001 per share 4,250,000 (1) $10.23 (2) $43,477,500.00 $1,708.67 (3) (1) All 4,250,000 shares to be registered hereunder consist of unsold securities registered under a previous registration statement on Form S-3 (File No. 333-123177) filed by Perficient, Inc. on March 7, 2005 and declared effective by the Securities and Exchange Commission on July 12, 2005. (2) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) under the Securities Act based on the average high and low prices of the common stock reported on the Nasdaq National Market as of July 7, 2008. (3) Registration fee of $4,222 previously paid with respect to the registration of4,250,000 unsold shares under a previous registration statement on Form S-3 (File No. 333-123177) filed by Perficient, Inc. on March 7, 2005, which shares are being registered under the current registration statement.The previously paid registration fee will offset the amount of the registration fee with respect to the current registration statement and, therefore, no registration fee is currently due. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities, in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, JULY 11, 2008 PRELIMINARY
